ORDER
This matter having been duly presented to the Court on the joint application of the Office of Attorney Ethics and BEVERLY M. WURTH, who was admitted to the bar of this State in 1981, to transfer BEVERLY M. WURTH to disability inactive status pursuant to Rule 1:20-12;
And it appearing that BEVERLY M. WURTH lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that BEVERLY M. WURTH, is hereby transferred to disability inactive status pursuant to Rule 1:20-12, effective immediately, and until the further Order of the Court; and it is further
ORDERED that BEVERLY M. WURTH is hereby restrained from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that BEVERLY M. WURTH comply with Rule 1:20-20 governing incapacitated attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by BEVERLY M. WURTH pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to *55deposit the funds in the Superior Court Trust Fund pending the further Order of this Court.